Citation Nr: 0618976	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), to include as secondary to service-connected 
low back disability.  

2.  Entitlement to service connection for chronic fatigue, 
including as secondary to service-connected low back 
disability.

3.  Entitlement to service connection for claimed chronic 
muscle spasm, including as secondary to service-connected low 
back disability.

4.  Entitlement to service connection for migraine headaches, 
including as secondary, to service-connected low back 
disability.

5.  Entitlement to service connection for a chronic pain 
disorder, including as secondary to service-connected low 
back disability.

6.  Entitlement to service connection for rheumatoid 
arthritis, including as secondary to service-connected low 
back disability.

7.  Entitlement to a disability evaluation in excess of 40 
percent for a low back disability, to include additional 
compensation under 38 U.S.C.A. § 1151.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as rib fracture as a result of 
VA medical treatment.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
July 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran testified at Board hearings held in June 2001 at 
the RO, and in July 2005 in Washington, D.C.  A transcript 
(T) of each of the hearings has been associated with the 
claims file.  During the 2005 hearing, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2005).

In October 2001 the Board remanded this case to the RO for 
further development.  

At the Board hearing in 2005, the veteran appeared to raise 
again the issue of entitlement to a total disability rating 
based on individual unemployability (T 51-52).  This matter 
had been the subject of a previous rating determination in 
October 2002 which the veteran did not appeal.  In any event 
his current hearing testimony on the matter should be 
considered the new claim which the Board is referring to the 
RO for adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam during the Vietnam 
era. 

2.  During his service, the veteran did not engage in combat.  

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.  

4.  Competent medical evidence does not indicate that PTSD or 
currently diagnosed psychiatric disorder is causally related 
to the veteran's period of service or the service-connected 
low back disability.  

5.  The competent and probative medical evidence does not 
show a current diagnosis of a chronic fatigue disability, and 
intermittent fatigue and lumbar muscle spasm represent 
symptoms reasonably associated with the veteran's service-
connected lumbar spine disability; however, alone they do not 
constitute a disability for which service connection may be 
granted.

6.  The veteran is shown to have tension headaches which have 
not been associated with his service-connected low back 
disability on any basis.

7.  There is no competent evidence associating a chronic pain 
disorder to the veteran's service-connected low back 
disability on any basis and chronic low back pain represents 
a manifestation reasonably associated with the veteran's 
service-connected lumbar spine disability.

8.  There is no competent evidence associating rheumatoid 
arthritis, if present, with the veteran's military service or 
the service-connected low back disability.

9.  Prior to September 26, 2003, the lumbar spine 
manifestations include no more than moderate limitation of 
motion and no objective neurologic deficit or ankylosis or 
more than moderate intervertebral disc syndrome (IVDS); for 
the period from September 26, 2003, forward flexion was 65-75 
degrees and there is slight additional functional loss due to 
pain but no incapacitating episodes or chronic neurological 
signs and symptoms of IVDS on any examination; there is no 
additional disability of the lumbar spine related to VA 
medical treatment. 

10.  The record of medical treatment during hospitalization 
in February 1995 does not show he sustained a rib fracture 
and there is no competent evidence of any additional 
disability claimed as rib fracture as a result of VA 
treatment during that hospitalization.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2005).

2.  A chronic fatigue disability was not incurred in or 
aggravated by service or proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 

3.  Claimed chronic muscle spasm does not represent 
disability for which service connection may be granted.  
38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2004). 

4.  A chronic headache disorder identified as tension 
headaches and migraine was not incurred in or aggravated by 
service or proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005). 

5.  A chronic pain disability was not incurred in or 
aggravated by service or proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 

6.  Rheumatoid arthritis was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred or 
aggravated in service or was not incurred in or aggravated by 
service or proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

7.  The criteria for an evaluation in excess of 40 percent 
for a lumbar spine disability, including under section 1151 
have not been met.  38 U.S.C.A. §§ 1151, 1155 (West 2002); 
38 C.F.R. §§ 3.361, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292, 5293, 5295 (effective prior to September 23, 
2002); Diagnostic Code 5243 (effective September 26, 2003).

8.  The criteria for compensation under 38 U.S.C.A. § 1151 
for claimed additional disability of the lumbar spine and 
claimed rib fracture as a result of VA medical treatment have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2005).




	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of these 
claims by rating decision in June 1998.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Here, the RO readjudicated the claims and sent the 
veteran a supplemental statement of the case (SSOC) in May 
2004, following the VCAA notice compliance actions in August 
2002 and February 2004.  These letters were sent as a direct 
result of the Board's October 2001 remand - which, in part, 
was to specifically ensure VCAA compliance.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the notices.  His 
representative submitted written argument on his behalf in 
October 2004.  Therefore, there is no prejudice to him 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the February 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know."  
This satisfies the fourth "element".  In addition, the 
letter informed the veteran: "It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of Federal department or agency."  
(emphasis in original).  This further let the veteran know 
that he could submit any and all evidence which was pertinent 
to his claim, not merely that  requested by the RO.  As the 
Board is denying the claims there is no potential prejudice 
in any deficiency in notice regarding notice of the type of 
evidence necessary to establish an effective date and 
disability as discussed in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private treatment records, Social Security Administration 
(SSA) records and reports of VA examinations.  The RO noted 
in the May 2004 SSOC that the veteran had not responded to 
requests to authorize release of medical information as 
previously requested.  As such, additional release forms were 
sent in May 2004; however, no response was received.  The 
Board notes that at the recent hearing there was a discussion 
regarding the need for another examination after the veteran 
reported his last examination was during the mid 1990's.  (T 
10, 15-16, 50).  However, after the Board had the opportunity 
to review the record carefully it was apparent that the 
veteran had received comprehensive examinations in 2004 in 
this matter.  

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  As noted in the 
Introduction, he has had two hearings before the Board in 
this matter.  All pertinent due process requirements have 
been met.  See 38 C.F.R. § 3.103 (2005).

Service Connection Claims

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis and psychosis, when manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Service connection - PTSD

Specific requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition (2) a link, established by 
medical evidence, between current PTSD symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred. See 38 C.F.R. § 
3.304(f) (2005).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 
(2005).

With regard to the third PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, to include as secondary to a 
service-connected low back disability.  

The veteran submitted state hospital records from October 
1971 showing he was committed to the facility for evaluation 
and treatment, with moderate drug dependence and moderate 
adjustment reaction of adolescence shown as the diagnoses.  
His service medical records show a psychiatry consultant in 
January 1973 reported inadequate personality and multiple 
drug use.  The March 1973 separation medical examination 
showed a normal psychiatric status, and no history of nervous 
trouble or depression being reported.   

The state hospital reports showed he was readmitted in April 
1981 with a history of heavy substance use of five years, and 
the diagnoses at this time were mixed substance abuse and 
dependent personality disorder.  It was noted he did not 
serve overseas during prior military service.   

The veteran filed his initial claim for service connection of 
a nervous condition in December 1994.  The record at that 
time showed only a VA hospitalization in January 1988 for 
depression with homicidal threats, and antisocial personality 
traits were noted.  A private hospital emergency room report 
from late in 1992 noted he had a history of PTSD, although 
there was no elaboration regarding the diagnosis.  
Thereafter, major depressive episode and mixed personality 
disorder are noted in late 1994 VA clinical records.  Two VA 
hospitalizations early in 1995 did not report PTSD although 
he apparently was evaluated for it.  The diagnoses were 
depressed mood and adjustment disorder along with 
narcissistic personality disorder with antisocial traits.  
Although a clinician reported post traumatic stress syndrome 
in August 1997, there was no elaboration on the support for 
the diagnosis.  However, in July 1999 a private physician 
reported PTSD antecedent to military service along with 
generalized anxiety disorder and that, apparently relying on 
the veteran's history, "Undoubtedly service stress revived 
or reinforced his earlier trauma."

The SSA records show diagnostic impressions from a July 1994 
psychiatric evaluation were paranoid tendencies and PTSD.  A 
SSA examiner in January 1996 noted the veteran related PTSD 
to his Marine Corps service, feeling guilty not going to 
Vietnam.  It was noted that VA diagnosed personality disorder 
but not PTSD.  The conclusion was that he did not meet the 
criteria in DSM-IV for the PTSD diagnosis, although he 
endorsed some PTSD symptoms.  The diagnosis was dysthymia, 
history of polysubstance abuse and personality disorder not 
otherwise specified.  Other SSA reports show, in March 1996, 
major depression, pain disorder associated with psychological 
factors and back problems, and narcissistic personality 
disorder.  A May 1996 evaluation diagnosed delusional 
disorder and paranoid personality disorder.  The psychiatric 
diagnosis on a SSA medical review in September 1999 was 
personality disorder with inflexible, maladaptive personality 
traits.  

A January 2003 VA hospital report noted PTSD by history, with 
childhood abuse and military trauma, reportedly being beaten 
severely with a rifle butt.  Earlier VA reports from late in 
2002 also mention PTSD and major depressive disorder and the 
veteran's history of childhood abuse and military training 
abuse.  A VA examiner in 2004 concluded upon reviewing the 
record and personal interview that the veteran was not seen 
as diagnosable for PTSD in view of the military medical 
record and complaints that were not deemed a legitimate part 
of the PTSD diagnosis.  The Axis I diagnosis was intermittent 
explosive behavior, and the Axis II diagnoses were antisocial 
personality disorder, and polysubstance and alcohol abuse 
allegedly in remission.  A VA general medical examiner 
included a diagnosis of anxiety state due to multiple medical 
and emotional problems associated with many disagreements 
with treating physicians over the years. 

Where the claimed stressor is not related to combat, such as 
the veteran's assertions regarding basic training incidents 
(June 2001 hearing T 17, 24-25, 30 and July 2005 hearing T 
22-25, 29-30), the veteran's lay testimony itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); see Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Zarycki, supra.  The requisite additional evidence 
needed for corroboration may be obtained from sources other 
than the veteran's service medical records.  Moreau, supra; 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).  

The clinicians reporting PTSD apparently accepted the 
veteran's account of being exposed to traumatic events in 
service that center on his basic training experience.  
Specifically, the veteran asserted that the general nature of 
the treatment in the Marine Corps is "sadistic" and that 
the Marines "break you down."  July 2005 hearing T 25.  He 
also reported that he was beaten with a rifle trying to 
protect another soldier.  July 2005 hearing T 28.  He 
admitted, however, that he did not receive any treatment and 
"never said anything about it."  Id.  Upon review, the 
Board finds that his recollections are vague and nothing in 
the service medical records offer any corroboration.  The 
record of treatment after service is simply more of the same.  
Furthermore, he offers no independent corroboration for his 
assertions made at various times in the record or through 
hearing testimony.

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records does not corroborate his self-reported 
assertions of mistreatment.  Thus, his assertions, or 
notation in record of his claimed stressors standing alone, 
cannot as a matter of law establish that an event claimed as 
a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in- service] event 
actually occurred" cannot be provided by medical opinion 
based on post-service examination.  Moreau, 9 Vet. App. at 
394-96.  Thus, other "credible supporting evidence from any 
source" must be provided to insure that the event alleged as 
the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  The narrative information extracted from the service 
medical records does not offer any supporting information for 
noncombat-related events which is deemed significant from the 
standpoint of his credibility. 

As a result, the analysis of stressor verification in this 
case turns on credible supporting evidence from any source of 
a noncombat stressor.  There is no corroboration and the 
existence of a stressor is an adjudication determination.  
The record currently does not contain the type of information 
that would facilitate a search to corroborate any of his 
claimed stressors.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See 
also Wood, supra.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  The veteran's accounts of an alleged 
stressor not only must be confirmed, his lay evidence must 
otherwise be found credible.  The credibility to be accorded 
to the appellant's lay testimony or written statements is 
within the province of the adjudicators and is not a matter 
of medical expertise.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Here, there exists no doubt that the veteran has 
been diagnosed with PTSD, which has been linked to 
subjectively provided stressors.  The service medical records 
are extensive and they do not include anecdotal evidence that 
could support the veteran's assertions and, as stated 
previously they do not contain any direct reference to 
corroborate stressors and he has not offered independent 
evidence that would serve to support the claim.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West, 7 Vet. App. at 79-80.  
Indeed, the information from the service records failed to 
record the incidents the veteran alleged to have occurred, 
and he did not specify any other incident on the VA clinical 
evaluations that could be corroborated based on the 
information he gave.  Thus, the record supports the Board's 
finding that the diagnosis of PTSD is based on unverified 
stressors.  Furthermore, the recent evaluation took into 
account the extensive record in his case to conclude that he 
does not meet criteria to support the diagnosis of PTSD 
currently.  In addition, the examiner did not consider the 
claimed stressors sufficient to support the diagnosis.  
Although the record contains statements suggesting the 
veteran has PTSD related to preservice events, the events he 
relies on during service are not corroborated and thus cannot 
establish a nexus to military service on any basis.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran v. Principi, 17 Vet. App. 149, 155-59 (2003).

Thus, having accorded due consideration to the veteran's 
statements and testimony, medical reports, and to official 
records, the Board concludes there is no corroborated 
military stressors of a non-combat nature.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  The claim is denied with the preponderance of the 
evidence against entitlement to service connection for PTSD 
at this time.

As for a psychiatric disability other than PTSD claimed as 
depression, the current diagnostic formulation is impulse 
control disorder and personality disorder, a diagnosis which 
also finds support on the SSA records.  A personality 
disorder is not recognized as a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  Otherwise, the 
record shows a multiplicity of diagnoses from substance abuse 
to major depression with little consistency.  However, the 
various labels notwithstanding, there does not appear to be 
any competent evidence to associate a chronic depressive 
disorder to military service or a service connected 
disability.  38 C.F.R. § 3.310.  Although the veteran may 
sincerely believe there is such a connection, he has not 
established himself as competent to offer competent evidence 
on matters of medical diagnosis or medical nexus.  He has not 
demonstrated that he possesses the requisite knowledge, 
skill, training, or education to qualify as a medical expert 
in order for such statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nor does the record establish continuity of 
symptomatology.  

Furthermore, the VA neurology examiner in 2004 in providing 
the diagnosis of anxiety state due to multiple medical 
problems, and mentioning what appeared to represent 
depression, stated that he was not trained in psychiatric 
diagnosis and treatment.  Thus, the Board attaches no 
probative weight to that opinion when it is viewed against 
the contemporaneous opinion from a physician competent in 
psychiatric diagnosis.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wood v. Derwinski, 1 Vet. App. 190 
(1991); Sanden v. Derwinski, 2 Vet. App. 97 (1992).  It is 
the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  

Entitlement to service connection for chronic fatigue, 
chronic muscle spasm, migraine headaches, chronic pain 
syndrome and rheumatoid arthritis, including as secondary to 
service-connected low back disability.  

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  The Board must emphasize that muscle 
spasm, intermittent fatigue and low back pain represent 
manifestations of disability.  See for example 38 C.F.R. 
§§ 3.303(b), 3.310(a), 4.14, 4.40. 4.45 and Allen v. Brown, 7 
Vet. App. 439 (1995).  See, e.g., Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted).  Thus, chronic low back pain, intermittent fatigue 
and muscle spasm of the lumbar spine are symptoms related to 
the lumbar spine disability, which represents the 
identifiable underlying condition for which service 
connection has been granted.  In summary, the veteran's claim 
is based on his own belief.  As he stated in September 1997 
he was "convinced" chronic fatigue and migraine headaches 
are directly related to his service connected back condition 
and in December 1997 that "all conditions" are secondary to 
it.  In any event, the Board has an obligation to consider 
all possible theories of entitlement and the RO had addressed 
these claims on a direct as well as secondary basis.  See for 
example Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  
Hensley v. West, 212 F.3d 1255, 1270-71 (Fed. Cir. 2000) and 
Molloy v. Brown, 9 Vet. App. 513 (1996). 

Regarding a chronic fatigue disorder, it was not noted in the 
record and a specific finding of a VA examiner in April 2004 
was intermittent fatigue.  The veteran described intermittent 
episodes when he felt tired all over which the examiner 
judged as describing depression.   However, as noted 
previously, this examiner stated he was not trained in 
psychiatric diagnosis and treatment.  In any event, there is 
no current diagnosis of a chronic fatigue disorder and thus a 
critical element needed to establish service connection is 
not shown.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).

As for migraine as secondary to a service-connected low back 
disability, the references in VA clinical records in the 
early 1990's apparently are based on the veteran's self 
reported history in which he claims migraine resulted from VA 
treatment in 1987 when he had spine surgery.  VA records in 
1999 refer to classical migraine with the veteran's history 
of headaches initially after a head injury in 1974 but 
persistent headaches since lumbar spine surgery in 1987.  A 
VA examiner in April 2004 reported tension headaches once or 
twice a month secondary to paraspinous muscle spasm that the 
examiner noted was longstanding in the thoracic spine and 
secondary to thoracic scoliosis.  The examiner did not think 
the headache pattern of his symptoms adequately fit migraine.  
The thoracic spasm was a specific finding; it was described 
as high-grade and continuous paraspinous spasm in the right 
thoracic area.  Although the veteran has a headache 
diagnosis, the competent evidence relates his headaches to a 
nonservice-connected disability of the thoracic spine.  The 
examiner was specific in locating muscle spasm in the 
thoracic spine.  Thus the competent medical evidence does not 
relate either the current headache disorder to the veteran's 
military service or a service connected lumbar spine 
disability on any basis.  The appellant did not challenge 
with competent medical evidence the specific conclusions of 
the examiner.   See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995); Davis v. West, 13 Vet. App. 178, 185 (1999) and 
Struck v. Brown, 9 Vet. App. 145, 155 (1996)  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Regarding a chronic pain disorder, other than the numerous 
references to chronic low back pain which is reasonably 
associated with the service-connected lumbar spine disability 
and rated among its manifestations, VA clinical records in 
the mid 1990's refer to chronic myofacial pain with trigger 
points in the hands, knees and fingers.  Late in 1995 a VA 
clinician noted the chronic bilateral myofacial pain had 
trigger points similar to fibromyalgia except there were no 
tender points along the anterior body or behind the knees.  
The recent VA examinations did not report chronic pain 
disorder as such and the VA hospitalization early in 2003 
noted only chronic back pain.  Thus at this time the record 
does not show either the diagnosis of a chronic pain 
disability related to military service or a service connected 
disability that will support independent service connection 
without raising the specter of pyramiding.  38 C.F.R. § 4.14. 

Turning to rheumatoid arthritis, there is no reference to the 
condition in the service medical records.  The Board observes 
that the record of private treatment late in 1996 noted the 
veteran had a positive titer for rheumatoid arthritis.  
However another private hospital report dated in 1997 noted 
the rheumatoid arthritis component with complaint of early 
morning stiffness and positive serology but that examination 
was less convincing.  An earlier VA report in December 1988 
noted no evidence of rheumatoid arthritis.  More recently the 
VA examiners in 2004 did not report rheumatoid arthritis and 
other contemporaneous VA records refer to multiple joint 
degenerative joint disease.  In any event, the claim fails 
since there is no competent evidence associating rheumatoid 
arthritis to the veteran's military service or a service 
connected disability on any basis.  As noted previously, 
although the veteran may sincerely believe there is a 
relationship, he must submit or identify competent medical 
evidence.  A medical examination/opinion is not required 
where, as here, a veteran simply relates a disorder or 
disorders to military service or a service-connected 
disability and there is no competent medical opinion or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms being reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  In summary the 
claims fail without a current diagnosis of a claimed 
disability or no competent evidence of a nexus between a 
current diagnosed disability and the veteran's military 
service or service connected lumbar spine disability.  The 
elements are collective rather than independent and the 
critical elements of diagnosis and nexus require competent 
medical evidence.  Thus, the benefit of the doubt rule is 
inapplicable where as here the preponderance of the evidence 
is against the claims.

Compensation under 38 U.S.C.A. § 1151.

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's requests for benefits under § 
1151 were filed in December 1997; thus, the claims must be 
decided under the current version of 38 U.S.C.A. § 1151.

In pertinent part, 38 U.S.C.A. § 1151 currently reads as 
follows:

"(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -

"(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was - (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Although the record reveals the RO did not consider the 
veteran's claim under 38 C.F.R. § 3.361, the Board finds this 
new regulation codified the existing statutory provisions of 
38 U.S.C.A. § 1151, which the RO did consider, and that the 
regulation is in no way liberalizing or significantly 
different from the statutory standard considered in the 
adjudication of the veteran's claim.  Therefore, the Board 
finds the veteran is not prejudiced by this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich, supra.  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  A current 
medical condition is a necessary element of a claim under 38 
U.S.C.A. § 1151.  Jones, supra.  In this case, the veteran 
fails to establish this critical threshold element.  Although 
the veteran was a VA hospital patient from January to 
February 1995, the record shows no rib fracture and no soft 
tissue injury, including radiology interpretations.  He was 
seen at a municipal hospital in February 1995 with the 
complaint of possible broken rib pain in his back.  The 
record described a "near altercation" with VA security 
guard with the guard placing a knee on the veteran's chest.  
According to the report the veteran felt instant pain in left 
chest, but he was twice X-rayed with negative results.  He 
was tender over the left 4th costal cartilage and the 
impression was resolving costal cartilage injury.  There is 
no mention of any rib disability or costal cartilage 
disability thereafter.  His recent hearing testimony 
essentially recalled the incident as reported in the 
municipal hospital record (T 39, 45-46).  The recent VA 
examinations in 2004 and contemporaneous treatment reports 
did not report any current disability as a result of the 
remote injury.  

The diagnosis of the claimed disability through evidence of 
current manifestations coinciding with the filing of the 
claim is one essential prerequisite for compensation.  It is 
a critical element missing and it requires competent 
evidence.  This requirement of present existing disability as 
interpreted in Degmetich, and extended to claims for 
compensation under section 1151 through the holding in Jones, 
is not met in this case.  In essence, the appellant did not 
challenge with competent medical evidence the specific 
conclusions of the examiner in February 1995 that he had a 
resolving costal injury.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 (1999) 
and Struck v. Brown, 9 Vet. App. 145, 155 (1996)  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
However, as noted previously, as a layperson the veteran is 
not qualified to render medical opinions regarding the 
existence of the disorder and his opinion is entitled to no 
weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Therefore, the veteran's own statements as to the medical 
matters in this case are without any probative value.  Thus, 
the Board finds, the preponderance of the evidence is against 
the claim of entitlement to compensation under section 1151 
and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding compensation under the provisions of section 1151 
for what the veteran describes as additional low back 
disability for failure to treat him appropriately in 1986 
which made the disability worse (T 14), it appears the rating 
increase to 40 percent from April 1, 1987 was based on the 
increased low back disability.  He received a temporary 100 
percent evaluation from the date of hospital admission in 
February 1987 through April 1987.  Prior to the surgery the 
disability was rated as idiopathic lumbar scoliosis and 20 
percent disabling.  The rating decision in June 1987 granting 
the increase to 40 percent rated the disability as idiopathic 
lumbar scoliosis, status postoperative herniated nucleus 
pulposus, left L5-S1.  The rating decision in June 1987, or 
any subsequent decision, does not show a nonservice-connected 
disability associated with the lumbar spine or the lower 
extremities. 

When the RO considered the claim in February 1995 and 
September 1997 there was no medical evidence implicating VA 
medical treatment in the disability increase.  In fact there 
was a VA medical pinion that did not find any fault in the VA 
treatment he received.  Nothing has changed with his current 
submissions which in essence do not contain any competent 
evidence showing that the disability increase as reflected in 
the rating decision in 1987 was other than natural progress.  
Furthermore, under the current standard which applies to this 
claim, the veteran must show an additional disability was the 
result of fault or an event not reasonably foreseeable.  
Although the veteran supported the claim with several lay 
statements and hearing testimony, he has not provided 
competent evidence to support the claim.  Generally, 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, that 
presumption is inapplicable where as here the facts asserted 
are beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  In any event, 
manifestations of his low back disability are considered in 
the rating determination which will be addressed in the 
discussion that follows.  

Entitlement to a rating in excess of 40 percent for a low 
back disability.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the lumbar spine disability, the appeal is based on 
a 1998 rating decision, and the veteran's claim requires a 
review of both versions of the rating criteria for IVDS as 
the RO has consistently applied the rating scheme.  The 
revised criteria for the spine other than IVDS are also 
applicable to the IVDS.  As will be explained in the 
discussion that follows, the veteran receives a 40 percent 
evaluation which is the highest evaluation applicable to his 
disability under either version of the rating criteria in 
view of the consistently reported manifestations during the 
appeal period.  Therefore, although the newly published 
criteria offer substantive revision they are not seen as more 
favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is not a material consideration here.  Bernard v. Brown, 4 
Vet. App. 384 (1993), see also VAOPGCPREC 3-00. 

Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Prior to September 23, 2002, Diagnostic Code 5293 pertaining 
to IVDS provided a 20 percent evaluation for a disability 
that was moderate; recurring attacks.  A 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002). 

Under the revisions to Code 5293, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Deleted were comparative 
terms such as "pronounced" or "severe" that existed in the 
former criteria.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).   

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion. 

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The highest rating for 
lumbosacral strain was 40 percent for severe disability with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation was provided for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, and IVDS was now rated under 
Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003).  Deleted in the revised criteria were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  The revised regulations provide as follows:

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Note (1): Associated objective neurologic abnormalities are 
to be rated separately under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective from 
September 26, 2003).  

The record shows that the low back disability has been rated 
40 percent from April 1987 and the current characterization 
of the disability is idiopathic lumbar scoliosis, 
postoperative herniated nucleus pulposus L5-S1 with 
degenerative disc disease and degenerative joint disease and 
pressure pain on the nerves.  Read logically, this 
characterization equates with IVDS as he is rated under 
Diagnostic Code 5293, which is the only available alternative 
rating scheme for a higher evaluation than 40 percent in view 
of the manifestations.  The record does not show a diagnosis 
of ankylosis, so that alternative rating scheme under either 
version of the rating criteria for the spine is not 
available.

Pertinent to the evaluation of his disability, there was no 
neurologic deficit on the examination in September 1994 and 
this was reflected in the stated diagnosis, symptomatic 
scoliosis and limitation of motion of the lumbosacral spine, 
no neurologic deficit found.  Contemporaneous SSA records in 
July 1994 showed the range of motion was flexion 70 degrees, 
extension 25 degrees and lateral flexion 25 degrees 
bilateral, with complaint of back pain and sciatica.  On 
reexamination in March 1996 for SSA purposes, an examiner 
noted negative straight leg raising, heel and toe walk 
without difficulty, and that the veteran walked with a normal 
straight gait.  The range of motion was flexion 65 degrees, 
extension 20 degrees and lateral flexion 25 degrees bilateral 
and there was a normal neurological evaluation.  It was also 
reported that he was observed walking down the hall and down 
stairs, entering his vehicle and driving off on his own.  

The VA examiner in January 1998 reported  negative straight 
and cross leg examination, forward flexion 70 degrees, 
extension 30 degrees, lateral flexion 35 degrees and rotation 
30 degrees.  The examiner noted the veteran did not seem in 
pain except of leg extension, and noted he likely had 
radiculopathy, although there was no objective neurologic 
evaluation in the report.  However, other contemporaneous VA 
clinical reports mention ongoing low back pain with sensory 
loss that was nondermatomal.  A private clinic record dated 
in August 1997 reported severe degenerative disc disease.  VA 
outpatient reports dated late in 1999 and early 2000 refer to 
failed back syndrome.  

In September 2000, the VA examiner reported a normal gait 
with no limitation in standing or walking, and no 
neurological abnormality in sensory or motor testing.  The 
examiner reported the range of motion was not limited, 
although there was evidence of painful motion.  The examiner 
stated the veteran's range of motion was not limited by 
fatigue, lack of endurance, weakness or incoordination, and 
concluded that the low back limitation was moderate.  
Subsequent VA clinical records through mid 2002 noted 
complaints of chronic low back pain without further 
elaboration.  The veteran provided private reports from late 
in 2000 noting chronic low back pain.

Thus, for the period prior to September 23, 2002, the record 
viewed objectively does not favor a higher evaluation when 
the orthopedic and neurologic examinations are viewed 
together.  There appears to be no appreciable increase in the 
disability manifested primarily through no more than moderate 
limitation of motion and no perceptible neurologic deficit.  
Thus the 40 percent evaluation he received in this period, 
which contemplated severe IVDS, was more nearly approximated 
in view of limitation of motion and no appreciable neurologic 
deficit.  Clearly, pronounced IVDS, which provides a 60 
percent rating, was not more nearly approximated in any of 
the contemporaneous medical evaluations.  Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  However, diagnostic 
codes predicated on limitation of motion only allow for 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 
8 Vet. App. at 206.  Here the VA examiner in 2000 found no 
range of motion limitation on account of fatigue, lack of 
endurance, weakness or incoordination which the Board finds 
weighs against assigning a higher evaluation.  

The report of VA hospitalization early in 2003 noted chronic 
low back pain with bilateral lower extremity radiculopathy.  
Forward flexion was 65 degrees, there was full extension and 
5/5 strength, and no objective findings of sensory or motor 
deficit.  The VA examiner of the spine in April 2004 reported 
pain with straight leg raising and that the veteran had 
hyperactive deep tendon reflexes.  He had normal sensation in 
the legs to vibratory and pinprick sensation.  The range of 
motion was extension 25 degrees, flexion 75 degrees, lateral 
flexion 25 degrees bilaterally, and rotation 60 degrees 
bilaterally which was thought to be normal for the veteran.  
The examiner reported a moderate increase in lumbar muscle 
tone on the right, normal gait, and that the veteran walked 
on heels and toes.  The examiner stated there was a 10 
percent decrease with repetitive use on straight leg raising 
but no additional limitation with flare-ups as this was not 
described.  The veteran had evidence of painful motion with 
range of motion, but no weakness or tenderness and no 
incapacitation over the last twelve months on account of his 
back.  The impression was degenerative disc disease with some 
limitation of motion, moderate disability.  The examiner 
considered the degree of abnormality minimal to moderate.   

Thus for the period from September 23, 2002, there is no 
report of limitation of motion being considered more than 
moderate.  Alternatively, the examination in 2004 did show 
only a slight additional functional loss supported by 
adequate pathology but the range of motion was no more than 
moderate when compared against the thoracolumbar spine range 
of motion that supports a 20 percent evaluation under the 
revised criteria.  Where as here the record does not show an 
examiner's characterization of limitation of motion or 
abnormality overall as more than moderate, his disability 
manifestations are adequately compensated with the 40 percent 
evaluation.  The record does not show incapacitating episodes 
and the alternative rating scheme for IVDS contemplates 
orthopedic and neurologic manifestations nearly constant in 
presentation.  Thus, with the orthopedic signs approximating 
the 20 percent rating for the lumbar spine under the current 
criteria, and no consistent neurologic deficit either on a 
sensory or motor basis, the combined evaluation for IVDS 
orthopedic and neurologic manifestations could not plausibly 
exceed 40 percent.  




ORDER

Entitlement to service connection for a chronic psychiatric 
disorder, including PTSD, including as secondary to service-
connected low back disability is denied.

Entitlement to service connection for a chronic fatigue 
disorder including as secondary to service-connected low back 
disability is denied.

Entitlement to service connection for claimed chronic muscle 
spasm including as secondary to service-connected low back 
disability is denied.

Entitlement to service connection for migraine including as 
secondary to service-connected low back disability is denied.

Entitlement to service connection for a chronic pain disorder 
including as secondary to service-connected low back 
disability is denied.

Entitlement to service connection for rheumatoid arthritis 
including as secondary to a service-connected low back 
disability is denied.

Entitlement to a disability evaluation in excess of 40 
percent for a low back disability, to include additional 
compensation under 38 U.S.C.A. § 1151 is denied.

Entitlement to a disability evaluation under 38 U.S.C.A. 
§ 1151 for rib fracture as a result of VA medical treatment 
is denied. 



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


